Citation Nr: 1105026	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  03-28 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a dental condition for 
compensation purposes.

2.  Entitlement to service connection for acid reflux secondary 
to service-connected disability.

3.  Entitlement to service connection for arthritis of the arms 
and hands.

4.  Entitlement to service connection for arthritis of the back.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1980.  He also had 3 years, 4 months, and 4 days of 
service in the Army Reserves.  Lastly, he had 13 years, 6 months, 
and 16 days of service in the Army National Guard for which he 
was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In July 2008, the Board denied claims of service connection for 
right inguinal hernia and neuropathy of the right upper 
extremity.  Entitlement to an increased rating for bilateral pes 
planus with metatarsalgia and a compensable rating for right 
shoulder angioma were also denied.  The Board reopened a 
previously denied claim of service connection for arthritis of 
the back, arms, and hands.  The reopened claim and the claims of 
service connection for a dental condition and acid reflux were 
remanded to the agency of original jurisdiction (AOJ) for 
additional development.

In the July 2008 decision, the Board also referred claims of 
service connection for arthritis of the hips, arthritis of the 
knees, and posttraumatic stress disorder (PTSD), as well as the 
issue of entitlement to individual unemployability (a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU)), to the AOJ for 
appropriate action.  It does not appear that these issues have 
been addressed and they are again referred to the AOJ.

In addition to service connection for a dental condition for 
compensation purposes, the issue of whether he should be eligible 
for outpatient dental treatment has been raised by the record as 
explained in detail in the decision.  This claim is referred to 
the AOJ for additional referral to the appropriate Veterans 
Hospital Administration medical facility.  See 38 C.F.R. § 17.161 
(2010).

(The decision below addresses the Veteran's claims of service 
connection for a dental condition for compensation purposes, acid 
reflux, and arthritis of the arms and hands.  The claim of 
service connection for arthritis of the back is addressed in the 
remand that follows the Board's decision.  Given the distinctive 
dispositions of the arthritis claim, the Board has separated the 
claim into the two issues as identified on the title page.)


FINDINGS OF FACT

1.  The Veteran has missing replaceable teeth or decayed 
restorable teeth; loss of substance of the maxilla or mandible, 
impairment of the mandible, or loss of a portion of the ramus or 
maxilla has not been shown.

2.  The Veteran does not have acid reflux that was caused or has 
been made worse by a service-connected disability, including as a 
result of pain medication used to treat service-connected 
disabilities.

3.  The Veteran does not have arthritis of the arms or hands that 
is attributable to his active military service; nor was it caused 
or made worse by a service-connected disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental condition 
for compensation purposes are not met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 
4.150 (2010).

2.  The Veteran does not have acid reflux that is proximately due 
to or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have arthritis of the arms or hands that 
is the result of disease or injury incurred in or aggravated 
during active military service; arthritis of the arms or hands is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2010).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision has been accomplished regarding the claims of service 
connection for a dental condition, acid reflux, and arthritis of 
the arms and hands.  Through September 2004, May 2005, April 
2006, November 2008, and February 2010 notice letters, the 
Veteran was notified of the information and evidence needed to 
substantiate his service connection claims, including on a 
secondary basis.  The Veteran was provided with the general 
criteria for assigning disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although 
the complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly re-
adjudicated in September 2010, which followed the adequate 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the identified notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)).  In those letters, the Veteran was notified that VA 
was responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  Additionally, 
the notice letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of these service connection 
issues for further notification of how to substantiate the claims 
is not necessary.

There is no indication that any additional action is needed to 
comply with the duty to assist in connection with these issues.  
The Veteran's service treatment and personnel records have been 
obtained and associated with the claims file, as have treatment 
records from the VA Medical Center (VAMC) in Martinsburg, West 
Virginia.  The RO requested and obtained records from the Social 
Security Administration (SSA).  The records from SSA were 
primarily duplicates of records already associated with the 
claims file.  They also contained non-pertinent psychiatric 
information.  Records from multiple private treatment providers 
identified by the Veteran have also been obtained.  Additionally, 
the Veteran was afforded a hearing before the Board in March 
2008, the transcript of which is of record.

The Veteran was provided VA examinations in connection with his 
claims, the reports of which are also of record.  He was examined 
in December 2008 pursuant to the Board's July 2008 remand.  The 
examination reports and addenda contain sufficient evidence by 
which to decide the claims.  The reports address whether the 
Veteran has a dental condition consisting of any oral bone loss 
and whether he had dental trauma during military service.  The 
reports address the effects of the Veteran's pain medication used 
to treat service-connected disabilities on his acid reflux.  
Lastly, the reports address whether the Veteran has arthritis in 
the arms or hands that is related to an in-service parachute jump 
injury or that is proximately caused by his service-connected 
disabilities.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
such as arthritis, may be presumed to have been incurred during 
service if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Under 38 C.F.R. § 3.310, service connection may also be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury, or for the degree of 
disability resulting from aggravation of a non-service-connected 
disability by a service-connected disability.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there 
has been an amendment to the provisions of 38 C.F.R. § 3.310.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. 
§ 3.310 (2010)).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the United 
States Court of Appeals for Veterans Claim's (Court) 1995 ruling 
in Allen, it was made clear in the comments to the regulation 
that the 2006 changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which strongly suggests that the 
revision amounts to a substantive change in the regulation.  
Given what appear to be substantive changes, and because the 
Veteran's claims were pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, which version favors the claimant.  
See 38 C.F.R. § 3.310 (2006).

A. Dental Condition for Compensation Purposes

The Veteran contends that service connection is warranted for a 
missing tooth resulting from trauma during active military 
service.  He did not provide any details of the in-service injury 
at his hearing.  The Veteran previously indicated that he had 
trauma to a tooth in April 1977 during basic training when he hit 
a step.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381 (2010).  Otherwise, dental disabilities are compensable 
for rating purposes under 38 C.F.R. § 4.150 (Schedule of 
ratings-dental and oral conditions).  Such disabilities include 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation is available for 
loss of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-
9916) (2010).

A review of the service treatment records reveals that the 
Veteran was seen in December 1979 for dental treatment.  An entry 
documents treatment for tooth 9 after trauma one day earlier.  A 
subsequent entry refers to tooth 8 with a history of trauma.  X-
rays were negative for fracture.  The evidence indicates that the 
tooth in question was likely tooth 9 as a July 1989 periodic 
Reserves examination report indicated that tooth 9 was missing.  
The service dental records also reflect trauma to the lower left 
17 area in October 1979.

A VA general physical examination was conducted in March 1980 
subsequent to the Veteran's period of active service.  It was 
noted that the Veteran's teeth were in good condition.

In August 2004, the Veteran was seen at the Martinsburg VAMC 
dental clinic for dental treatment for the first time in five 
years.  It was noted that the Veteran was receiving Class V 
dental treatment.  An examination was within normal limits as 
were radiographic findings.  The dentist stated that the Veteran 
had excellent oral hygiene and plaque control.  All existing 
restorations were satisfactory.  The Veteran was provided with a 
routine cleaning in September 2004.  In October 2004, a previous 
restoration of tooth 14 was sealed.  The Veteran's dental plan 
was completed in April 2005.

In December 2008, the Veteran underwent VA dental examination 
pursuant to the Board's July 2008 remand.  The Veteran reported 
that he fell down the stairs at the barracks in Fort Jackson, 
South Carolina, and that tooth 9 was chipped and half the crown 
was fractured.  It was noted that the Veteran had a history of 
difficulty chewing and moderate gingival pain.  Significantly, 
physical examination revealed none of the following:  loss of 
bone of the maxilla or mandible; malunion or nonunion of the 
maxilla or mandible; limitation of motion at the 
temporomandibular articulation; loss of bone of the hard palate; 
evidence of osteoradionecrosis; evidence of osteomyelitis; speech 
difficulty; or tooth loss due to loss of substance of body of the 
maxilla or mandible (other than tooth loss due to periodontal 
disease).  An August 2010 addendum noted that teeth 1, 16, 17, 
and 32 were missing.

The VA examiner commented that the Veteran had tooth 9 treated 
while on active duty and that the injury to the tooth was trauma.  
Another VA dentist was able to review the claims file and noted 
that the service treatment records did not show a 1977 injury to 
tooth 9, but the records did show treatment for trauma to tooth 9 
in December 1979.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have a dental condition that may be service 
connected for compensation purposes.  See 38 C.F.R. §§ 3.381, 
4.150.  Although the evidence supports the Veteran's contention 
that he experienced dental trauma to tooth 9 during active 
military service (albeit in a different timeframe), the evidence 
does not show that he has missing teeth or other oral condition 
due to loss of substance of the maxilla or mandible, or that 
there is impairment of the mandible.  The December 2008 VA 
examiner expressly found so on dental examination and the 
remaining evidence pertaining to the claim does not suggest 
otherwise.  Instead, the evidence shows that the Veteran has 
replaceable missing teeth or decayed restorable teeth.  These 
types of dental conditions may only be considered service 
connected for the purpose of establishing eligibility for 
outpatient dental treatment.  Consequently, service connection 
for a dental condition for compensation purposes is not 
warranted.

(The Veteran has implied that he wishes to obtain treatment for 
his dental problems and the evidence of in-service dental trauma 
raises the issue of service connection for a dental condition for 
treatment purposes.  The Board notes that a dental rating sheet 
was issued in May 1987.  VA treatment records reflect that he has 
already received Class V dental treatment (for certain veterans 
participating in a rehabilitation program).  As noted in the 
introduction, the issue has been referred to the AOJ.)



B. Acid Reflux

The Veteran contends that service connection is warranted for 
acid reflux on a secondary basis.  At his hearing and through 
submitted statements, the Veteran has asserted that he developed 
acid reflux or gastroesophageal reflux disease (GERD) as a result 
of taking large quantities of pain medication.  Particularly, he 
maintains that the pain medication that was prescribed to treat 
his service-connected bilateral pes planus with metatarsalgia 
eventually caused the acid reflux.  The Veteran also stated that 
his acid reflux may be the result of taking psychiatric 
medication.  However, he is not service connected for a 
psychiatric disorder.

The Board notes that there is no suggestion in the record or by 
way of the Veteran's contentions that the Veteran has acid reflux 
as a result of his military service.  His service treatment 
records are negative for any reference to acid reflux or similar 
gastrointestinal condition.  A March 1980 VA general physical 
examination that was conducted shortly after the Veteran period 
of active service showed a normal digestive system with no 
hernia.  Significantly, the Veteran has not identified any in-
service injury, disease, or event to which his acid reflux could 
possibly be related.  He has solely contended that service 
connection is warranted on a secondary basis.  Therefore, the 
Board will not further address a theory of service connection on 
a direct basis for this claim.

In June 1980, the Veteran was awarded service connection for 
bilateral pes planus and right shoulder angioma.  In April 2004, 
the Veteran was awarded service connection for right and left 
tarsal tunnel syndrome associated with his bilateral pes planus.  
It is treatment for these physical conditions to which the 
Veteran attributes his acid reflux.

VA treatment records from February 1998 indicate that the Veteran 
did not have acid reflux at that time.  An upper gastrointestinal 
series that was performed was normal and there was no GERD.  A 
January 1999 private treatment record from Winchester 
Gastroenterology is the earliest documented treatment for GERD.  
It was noted that the Veteran had complaints of chest pain and 
heartburn since November 1998 and that the Veteran had severe 
GERD.  Subsequently, the Veteran was treated for GERD by private 
treatment providers and at the Martinsburg VAMC.  None of the 
treatment providers determined a conclusive etiology of the 
Veteran's GERD.  Significantly, in April 2003, Dr. G.J.B. of the 
Winchester Surgical Clinic noted that the Veteran had 
gastrointestinal symptoms and that he was being treated for GERD.  
Dr. G.J.B. stated that acid reflux can be aggravated by Motrin, 
which the Veteran was taking up to 800 milligrams three times per 
day, but it is not an exact cause.

In December 2008, the Veteran underwent VA examination in 
connection with the claim pursuant to the Board's July 2008 
remand.  The examiner reviewed the claims file and interviewed 
and examined the Veteran.  The examiner noted the post-service 
medical history pertaining to GERD treatment including the April 
2003 statement from Dr. G.J.B.  A diagnosis of GERD by history 
with gastritis on endoscopy was provided.

The examiner commented that the Veteran had been told that he has 
had GERD since 1999 and that the records appeared to support the 
existence of GERD.  The examiner noted that the record did not 
show the time period for which the Veteran had taken Motrin for 
pes planus, but the Veteran indicated that it had been for seven 
to eight years.  Significantly, the examiner stated that the 
Veteran had been off Motrin for five years or so and the GERD 
symptoms persisted.  The examiner noted that the Veteran drank 
alcohol and smoked marijuana regularly.  According to the 
examiner, those drugs can cause increased acid production in the 
gastric mucosa.  Therefore, it was not likely that the Veteran's 
GERD was related to medications taken for service-connected 
disabilities.  The examiner also stated that it was not likely 
that the GERD was made chronically worse by service-connected 
disabilities.

In September 2010, the claims file was forwarded to the VA 
examiner who conducted the December 2008 examination.  The 
examiner reviewed the claims file and provided an addendum to the 
previous opinion.  The examiner reiterated that the Veteran was 
off Motrin for five years prior to the examination and that he 
continued to experience GERD symptoms.  The examiner noted that 
the Veteran used marijuana and alcohol habitually.  According to 
the examiner, Motrin is not known to cause GERD.  Motrin can 
cause gastritis and ulcers but they resolve when Motrin use is 
stopped.  The examiner restated that Motrin is not a listed cause 
of GERD and that any aggravation referred to in the April 2003 
statement from Dr. G.J.B. is transient and resolves if Motrin or 
any other NSAID (non-steroid anti-inflammatory drug) use is 
stopped.  The examiner stated that there was no evidence of 
ongoing aggravation caused by Motrin which was taken years ago.  
The examiner gave the opinion that the Veteran's GERD is related 
to a hiatal hernia seen on endoscopy that is compounded by his 
obesity, alcohol abuse, and chronic marijuana use.  The examiner 
included a reference to Pathophysiology of Reflux Esophagitis 
that addressed the pathogenesis of GERD.

In consideration of the evidence of record, the Veteran does not 
have acid reflux that was caused or has been made worse by a 
service-connected disability, including as a result of pain 
medication use to treat service-connected disabilities.  The 
evidence establishes that the Veteran has the claimed disability 
of acid reflux and/or GERD.  However, the evidence does not show 
that his acid reflux is proximately due to or the result of a 
service-connected disability.  The competent medical evidence of 
record does not indicate that GERD can directly be caused by 
Motrin use.  The December 2008 VA examiner expressly addressed 
the matter and Dr. G.J.B. stated that Motrin use is not an exact 
cause of GERD.  No medical professional has endorsed the theory 
of direct causation on a secondary basis.  The Veteran's opinion 
on the claim carries no evidentiary value as there is no 
indication that he has the requisite expertise to provide a 
probative opinion on a complex medical matter such as the 
possible etiological relationship between gastrointestinal 
disorders and use of pain medication.

Dr. G.J.B.'s April 2003 statement concerning the Veteran's Motrin 
use provides support for the possibility of aggravation on a 
secondary basis.  However, Dr. G.J.B.'s statement is not 
dispositive as he only noted that acid reflux can be aggravated 
by Motrin.  Dr. G.J.B. did not provide any opinion on the 
Veteran's specific circumstances and therefore is not sufficient 
to substantiate the claim.

In contrast, the December 2008 VA examiner explicitly addressed 
this aspect of the claim and concluded that it was not likely 
that Motrin use made the Veteran's GERD chronically worse.  The 
VA examiner's opinion was provided after interviewing and 
examining the Veteran, reviewing the evidence in the claims file 
on two occasions, and reviewing relevant medical literature.  The 
examiner's opinion is persuasive as it finds support in the 
record.  The evidence indicates that the Veteran had stopped the 
Motrin use for several years yet VA treatment records from 2009 
and 2010 show continued treatment for GERD-related symptoms, 
including a prescription for Omeprazole to control the symptoms.  
Notably, continued use of alcohol and marijuana is documented as 
recently as 2010.  The VA examiner stated that use of these drugs 
could in fact increase the acid production in the gastric mucosa 
and such use, along with obesity, likely compounded the Veteran's 
GERD.  Thus, the examiner's opinion was explained in the context 
of the record.  Additionally, according to the examiner, to the 
extent there was any effect from Motrin use, the effect was 
merely transient and did not continue once Motrin use ceased.  
Given these findings, the Board concludes that service connection 
is not warranted for acid reflux (including GERD) on a secondary 
basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2006); Allen, 
7 Vet. App. at 448.

C. Arthritis of the Arms and Hands

The Veteran asserts that he has arthritis of the arms and hands.  
He maintains that the arthritis is related to his active military 
service or to his service-connected bilateral pes planus with 
metatarsalgia.  The Veteran states that he participated in 
numerous parachute jumps during service and the jumps may have 
led to arthritis in the arms and hands.  Additionally, he 
believes that his service-connected pes planus with metatarsalgia 
has forced him to adjust how he walks.  In turn, he believes that 
the altered gait has resulted in arthritis in his arms and hands.  
Thus, the Veteran contends that service connection is warranted 
on both a direct and secondary basis.

Personnel records document that the Veteran was awarded a 
parachute badge.  Therefore, he likely endured several parachute 
jumps as he has alleged.  Additionally, the Veteran has been 
awarded service connection for bilateral pes planus with 
metatarsalgia and right and left tarsal tunnel syndrome.

Service treatment records are negative for a diagnosis of 
arthritis of any joint and do not reference joint complaints 
involving the arms or hands other than a February 1979 entry that 
indicates that a transmission was dropped on the Veteran's left 
wrist.  An October 1979 separation examination was normal besides 
a notation regarding pes planus.  In March 1980, a VA general 
physical examination was conducted.  Other than the feet, all 
joints were normal and no other joint pains were reported.

Subsequent post-service VA and private treatment records contain 
equivocal evidence as to whether the Veteran in fact has 
arthritis, including with respect to the arms and hands.  As 
early as January 1985, it was noted that the Veteran was 
"developing arthritis."  In March 1993, he was assessed with 
"uncertain early rheumatoid arthritis."  A September 1993 entry 
noted a complaint of hand pain.  As early as 1999, the Veteran 
was treated for "osteoarthritis" despite a lack of 
substantiation by x-ray findings.  At that time he also began to 
be routinely diagnosed with "arthralgia."  Since that time, the 
Veteran has been seen for complaints of joint pain although the 
treatment has generally been for the low back and other joints 
and has not specifically been for the arms and hands.

In December 2008, the Veteran underwent VA examination of the 
arms and hands pursuant to the Board's July 2008 remand.  The 
examiner reviewed the claims file, and interviewed and examined 
the Veteran.  It was noted that the Veteran had in-service 
parachute jumps and one jump where he had a rough landing when 
his parachute did not open correctly.  The Veteran reported that 
there were no associated fractures with that jump but he was 
hospitalized and told that he had a concussion.

In regards to the arms and hands, the Veteran complained of 
current symptoms in the right shoulder, both elbows, the left 
wrist, and both hands.  He denied any problems with his left 
shoulder and right wrist.  After examining the Veteran, the 
examiner provided a diagnosis of degenerative changes of the 
acromioclavicular joint in the right shoulder.  There was also 
slight limitation of motion in the left wrist, but no 
musculoskeletal disability was listed.  It was noted that a March 
2008 private electromyogram (EMG) and nerve conduction velocity 
(NCV) study revealed that the Veteran had carpal tunnel syndrome 
of the left wrist.  The examiner found that there was no 
disability of the elbows, the hands, or the right wrist.

The VA examiner gave the opinion that the conditions of the arms 
and hands are not likely related to the Veteran's service-
connected pes planus with metatarsalgia or right and left tarsal 
tunnel syndrome.  Additionally, the examiner stated that the 
conditions are not likely related to a parachute fall as claimed 
by the Veteran.  The examiner noted that the Veteran was a 
mechanic for years and that his symptoms are very consistent with 
overuse/disuse syndrome and should be attributed to that 
syndrome.  According to the examiner, carpal tunnel syndrome is 
especially very common with repetitive motion that was required 
for the Veteran being a mechanic for twenty years.  The examiner 
reiterated that, therefore, it is not likely that the conditions 
of the arms and hands are related to any service-connected 
condition or to the original parachute injury during service.

In September 2010, the VA examiner who conducted the December 
2008 examination reviewed the claims file and provided an 
addendum to the report.  The examiner stated that there was no 
objective evidence that the Veteran had aggravation of the arms 
and hands.  According to the examiner, the arms and hands are not 
affected by the feet in any person.  It was noted that this would 
be incompatible with basic science and pathophysiology.

In consideration of the evidence of record, the Board finds that 
the Veteran does not have arthritis of the arms or hands that is 
attributable to his active military service; nor was it caused or 
made worse by a service-connected disability.  The Board notes 
that Congress has specifically limited entitlement to service 
connection to instances where disease or injury has resulted in a 
disability.  See 38 U.S.C.A. § 1131.  The evidence does not 
reflect that the Veteran has arthritis of the left shoulder, 
elbows, wrists, or hands.  In the absence of proof of current 
disability, the claim of service connection for arthritis may not 
be granted for these areas of the arms and hands.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

In contrast to the other joints, the VA examiner did identify 
degenerative changes in the right shoulder which could be 
considered part of the arm.  This finding was consistent with an 
August 2004 MRI that showed mild degenerative changes.  
Nevertheless, the VA examiner did not relate any right shoulder 
arthritis to the Veteran's military service, including a 
parachute injury.  The remainder of the evidence in the record 
does not suggest that the Veteran has right shoulder arthritis 
that is attributable to his military service.  Additionally, the 
Board notes that there is no objective evidence that arthritis of 
the right shoulder manifested itself to a compensable degree 
within one year of the Veteran's separation from military 
service.  As noted previously, degenerative changes were first 
seen in the August 2004 MRI, which was nearly 25 years after his 
period of active service.  Although a history of arthritis is 
noted in the VA and private treatment records, there is no 
suggestion that such a history dates back to as early as February 
1981 (one year after separation from active service), 
particularly in regards to the right shoulder.  Thus, service 
connection is not warranted for arthritis of the right shoulder 
on a direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

Lastly, to the extent the Veteran has a disability of the arms 
and hands, the contention that service connection may be 
warranted on a secondary basis to his pes planus and other 
service-connected foot and ankle disabilities does not appear to 
be a plausible theory.  The VA examiner noted that the arms and 
hands are not affected by the feet in any person because it is 
incompatible with basic science and pathophysiology.  In light of 
this information, and the examiner's opinion that the Veteran's 
service-connected disabilities have not likely caused or 
aggravated a condition of the arms or hands, the Board concludes 
that service connection is not warranted on a secondary basis.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. 
App. at 448.

D. Conclusion

For all the foregoing reasons, the Board finds that the claims of 
service connection for a dental condition for compensation 
purposes, acid reflux, and arthritis of the arms and hands must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claims of service connection, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a dental condition for compensation 
purposes is denied.

Service connection for acid reflux is denied.

Service connection for arthritis of the arms and hands is denied.


REMAND

In regards to the issue of entitlement to service connection for 
arthritis of the back, the Board finds that it is necessary to 
remand the claim for additional development.

Similar to the other arthritis claims, the Veteran contends that 
service connection is warranted for arthritis of the back on 
account of an in-service parachute jump injury or as a result of 
his service-connected pes planus.  Post-service treatment records 
show complaints of back pain as early as March 1993.  A January 
1994 VA treatment record notes that the Veteran has complained of 
back pain since a parachute accident.  A September 2003 entry 
notes that the Veteran has had back pain for many years but the 
pathology could not be found for lumbar spine pain.  Although the 
Veteran has been diagnosed with arthritis, no imaging report has 
substantiated that he has arthritis or degenerative changes in 
the lumbar spine.  However, he does have disc problems in the 
thoracic and lumbar spine.

In December 2008, the VA examiner stated that there are multiple 
etiologies for degenerative disc disease.  The examiner also 
stated that there was insufficient evidence of ongoing spine 
conditions since the in-service injury to form a reasonable 
opinion without resorting to mere speculation.  Later, in 
September 2010, the same VA examiner related any spine condition 
to the Veteran's aging and obesity.  This opinion is not 
particularly persuasive because it was made based on essentially 
the same evidence that was of record when the examiner could not 
form a reasonable opinion without resorting to speculation. 

In addition, private physician V.V.K. saw the Veteran in April 
2008 concerning back and neck complaints.  Dr. V.V.K. noted that 
the Veteran had mild ataxia and had dependence on a cane for 
ambulation.  Dr. V.V.K. stated that that the ataxia was difficult 
to explain, but he also stated that "I think overall the patient 
understands the nature of his illness and the fact that all of 
this might be a result of his being a paratrooper in the U.S. 
Army."

Recent VA treatment records dating from 2008 include a "gait 
disorder" among the Veteran's diagnoses.  It was noted that the 
etiology was unclear but a previous VA treatment provider felt 
that the gait problems were secondary to the Veteran's alcohol 
use.  It was also noted that the Veteran did not agree with that 
diagnosis and did not feel that alcohol was the cause or part of 
the problem.

In July 2008, the Board remanded the claim in order to obtain 
medical opinion evidence of whether there is a relationship 
between any arthritis of the back and the Veteran's active 
military service, or whether any arthritis of the back was caused 
or made chronically worse by a service-connected disability.  
Given the evidence described above, the state of the evidence in 
regards to these two theories of entitlement is ambiguous.  A 
remand is necessary so that the Veteran may be examined by a VA 
physician who, after examining the Veteran and reviewing the 
evidence in the claims file, should provide an opinion that 
addresses these medical questions.

It appears that the Veteran continues to receive regular 
treatment at the Martinsburg VAMC.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since July 2010) from 
the Martinsburg VAMC and associate the 
records with the claims folder.

2.  Schedule the Veteran for a VA 
examination of his back by a physician.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2010).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate tests 
and studies, to include x-rays of the back, 
should be performed and all clinical 
findings should be reported in detail.  The 
examiner should determine whether the 
Veteran has arthritis of the back and 
identify the Veteran's back disabilities.  
Based on a review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a current back 
disability that is related to his active 
military service, particularly his stated 
in-service parachute jump injury.  The 
examiner should also indicate whether any 
such disability is more likely than not of 
post-service onset.  If a current back 
disability is found, the examiner should 
provide an opinion, based on a thorough 
review of the evidence of record, as to the 
medical probabilities that the Veteran has 
a back disability that was caused or made 
chronically worse by his service-connected 
disabilities, particularly his bilateral 
pes planus with metatarsalgia and right and 
left tarsal tunnel syndrome.  The 
significance of any altered gait should be 
addressed.  All opinions should be set 
forth in detail and explained in the 
context of the record.  An opinion should 
be provided for each identified back 
disability.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the claim 
of service connection for arthritis of the 
back.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


